                                    UNITED STATES BANKRUPTCY COURT
                                   FOR THE SOUTHERN DISTRICT OF IOWA

IN RE:                                                 CHAPTER 13
                                                       BANKRUPTCY NO. 18-02667-lmj13
JASON L RAMSEY,
MICHELLE A RAMSEY,
                                                       TRUSTEE'S MOTION TO DISMISS CASE

                        Debtors.

         COMES NOW the Chapter 13 trustee and states to the Court:

         1. The confirmed plan states that starting January 2019, the debtors are to make payments totaling

$11,700.00 for the first 13 months, starting February 2020, payments of $1,100.00 each month for 3 months,

then starting May 2020, payments of $1,160.00 each month for 44 months, plus income tax refunds each year.

         2. Through April 2021, the trustee should have received at least $28,920.00. To date, the trustee has

received $30,300.00, leaving a delinquency of $0.00. Another monthly payment of $1,160.00 for the month of
May will be due by the hearing date on this motion.

         3. Trustee has requested copies of debtors’2019 and 2020 State and Federal tax returns and tax refunds,

if any. To date, the trustee has not received the requested tax returns or applicable income tax refunds.

         4. This plan is not feasible in that it will not pay the allowed administrative, priority, secured and

unsecured claims in full during the plan as stated in the confirmed plan.

         WHEREFORE, the Chapter 13 trustee recommends that, pursuant to 11 U.S.C. Section 1307(c), the

case be dismissed.


         DATED: May 12, 2021



                                                       /s/ Carol F. Dunbar
                                                       Carol F. Dunbar, #AT0002211
                                                       Chapter 13 Trustee
                                                       505 5th Ave. Suite 406
                                                       Des Moines, IA 50309
                                                       Telephone: (515) 283-2713
                                            UNITED STATES BANKRUPTCY COURT
                                           FOR THE SOUTHERN DISTRICT OF IOWA
                                                 110 E. Court Avenue, Ste. 300
                                                 Des Moines, Iowa 50309-2044
                                                     www.iasb.uscourts.gov


In the Matter of:
                                                                                   Case No. 18-02667-lmj13
JASON L RAMSEY
MICHELLE A RAMSEY

                           Debtor(s)
                                         NOTICE AND ORDER REGARDING HEARING
                                                 (Courtroom—No Testimony)

         YOU ARE HEREBY NOTIFIED that the Court will conduct a hearing on 6/16/21 at 1:30 p.m. on the following matter(s):

Trustee's Motion to Dismiss Case

Hearing location: Courtroom 2, 4th Floor, U.S. Courthouse Annex, 110 East Court Avenue, Des Moines, Iowa

         IT IS HEREBY ORDERED that:

          (1) The parties shall be prepared to proceed on the date and time indicated above. (Attorneys shall advise their clients when
client attendance is not required.) Attire and demeanor must be appropriate to the seriousness of the occasion. Only attorneys and
their employees may carry cell phones and other portable communication devices into the courthouse location(s) identified above, and
devices that cause audible sound must be turned off when a party is in the courtroom. When Court is in session, all discussions before
and after the hearing shall take place outside the courtroom.

        (2) The parties shall promptly advise the assigned judge’s calendar/courtroom deputy of any settlement, scheduling conflict
or change in attorney handling the hearing.

          (3) An attorney seeking a continuance must file a motion to continue hearing that indicates good cause for the continuance
and that contains a professional or verified statement that one’s client and all opposing parties have been contacted and that those
entities either consent to or resist the motion. (Orders granting motions are the exception, not the rule.)

         (4) If no bar date notice preceded the matter(s) noticed for hearing above, a party against whom relief is sought shall file an
objection, if any, at least one full calendar week before the hearing date. If this Order and Notice was docketed and served on an
expedited basis, then any objection must be filed at least one full working day before the hearing.

         (5) If the parties intend to rely upon exhibits at the time of the hearing, at least one full calendar week before the hearing
date they must (a) exchange marked exhibits, (b) submit those exhibits (one set of copies) directly to the assigned judge’s chambers
and (c) file only their respective list of exhibits with the Clerk of Court. If this Order and Notice was docketed and served on an
expedited basis, the exchange, submission and filing must be done at least one full working day before the hearing. Each party shall
retain the originals of the exhibits until offered at the time of the hearing. Debtor(s) in chapter cases and plaintiff(s) in adversary
proceedings shall use consecutive numbers; creditor(s) in chapter cases and defendant(s) in adversary proceedings shall use
consecutive letters. When a matter entails multiple creditors or multiple plaintiffs or defendants, self-explanatory acronyms should be
used in addition to the numbers or letters. If an exhibit consists of more than one page, the party offering the exhibit shall number the
pages at the bottom of each page.

         (6) The time allotted for the hearing is 10 minutes.

         (7) If they have not already done so, the parties shall file hearing briefs by N/A.


                                                                                   Judge Lee M. Jackwig
                                                                                   United States Bankruptcy Judge


Calendar/Courtroom Deputy: Traci Sharp, 515-284-7394, tls@iasb.uscourts.gov
                                            CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true copy of the foregoing TRUSTEE'S MOTION TO DISMISS CASE
was served upon the following parties at the addresses indicated:

JAMES L. SNYDER
ACTING UNITED STATES TRUSTEE
210 WALNUT ST, ROOM 793
DES MOINES, IA 50309

JASON L & MICHELLE A RAMSEY
913 35TH STREET SW
BONDURANT, IA 50035

SAMUEL Z. MARKS
ATTORNEY AT LAW
4225 UNIVERSITY AVENUE
DES MOINES,IA 50311

by electronic mail through the Court’s CM/ECF system, or by enclosing the same in an envelope addressed to each such
person with postage fully paid, and by depositing said envelope in the United States Postal Service depository in Des
Moines, Iowa. I declare under penalty of perjury that the foregoing is true and correct.

               DATED: May 12, 2021
                                                                                       /s/ Jenni Elings
